 DEFENDER SECURITY & INVESTIGATION SERVICES, INC407DefenderSecurity &InvestigationServices,Inc.' andInternational Union ofSecurityGuards and SpecialPolice, Petitioner.Case 2-RC-16188June 28, 1974DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert G. Landes ofthe National Labor Relations Board. Following theclose of the hearing, the Regional Director for Region2 transferred this case to the Board for decision.Thereafter, the Employer filed a brief with the Board.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error They are hereby affirmed.2Upon the entire record in this proceeding, theBoard finds:1.The parties stipulated that the Employer is aNew York corporation having its principal place ofbusiness in New York City where it is engaged in thebusiness of providing guards and security and investi-gative services. The parties also stipulated that for thefiscal year ending February 28, 1973, the Employerreceived gross revenues from such services in excessof $500,000, of which in excess of $50,000 was re-ceived from employers who are themselves directlyengaged in interstate commerce. Accordingly, we findthat the Employer is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certainemployees of the Employer. Although theEmployer stipulated that Petitioner is a labor organi-zation within the meaning of the Act, it argues thatPetitioner should nevertheless be disqualified fromseeking an election under Section 9(c) of the Act onthe ground that it engages in invidious discriminationon the basis of sex regarding those individuals whomit admits to membership. We are of the opinion thatitwould not effectuate the policies of the Act to per-mit consideration of litigation of such issues at thepreelection stage of the proceeding.'Employer'sname appears as amended at the hearing2The requestof the Intervenor,Local 357, United Security Guards ofAmerica,to withdraw its intervention was grantedby theHearingOfficer3TheBoard hasheld that suchinquiries are outside the scope of a preelec-tion hearingBekinsMoving & StorageCoof Florida, Inc,211 NLRB No7As notedtherein,ChairmanMiller and Member Jenkins would considerobjections to a labor organization's capacityto fairly representemployeesonly upon the postelectionfiling of properly substantiatedobjections to theiasuance of a certificationMemberKennedy concurssubstantially with thatpost electionprocedure but wouldlimit consideration to the issue of allegeddiscnmination on the basis of "race, alienage,or national origin " MembersFanning and Penello reject the contentions of theEmployer herein for the3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Petitioner seeks to represent a unit composed ofall "security guards" employed by the Employer at its292 Madison Avenue office in New York City. Theparties disagree only as to the proper unit placementof two on-premises undercover investigators. TheEmployer contends that they should be included inview of their responsibilities for the protection ofclients' property. Petitioner contends that the differ-ent methods utilized by the uniformed guards and theon-premises undercover investigators in executingtheir responsibilities justifies excluding the latter em-ployees from a unit composed principally of the for-mer.As noted above, the Employer is engaged in provid-ing uniformed guards and security and investigativeservices to its clients. The on-premises undercoverinvestigators spend virtually all of their time on theclients'premises. They are frequently retained byclients experiencing substantial property damage orthefts who are interested in detecting which customersand/or employees are responsible. For example, retailclothing or department stores may assign undercoverinvestigators to their fitting rooms in order to identifycustomers attempting to walk out of the stores wear-ing unpurchased merchandise under their own cloth-ing.Similarly,manufacturing and constructionconcerns assign such investigators to assembly linesor construction crews in an effort to isolate thoseemployees who are stealing or sabotaging equipment.In view of -the nature of their assignments, on-prem-ises undercover investigators do not wear uniformsnor are they closely supervised by their superiors.They are subject, however, to the same supervisoryhierarchy as the uniformed guards. In terms of com-pensation, uniformed guards receive a fixed hourlywage. The undercover investigators, on the otherhand, receive the appropriate rate for whatever under-cover job they may be performing on a particularassignment, plus an undetermined portion of the feecharged by the Employer to its client for the servicesrendered.Whatever minor differences may exist between theuniformed guards and the on-premises undercoverinvestigators in terms of attire and method of com-pensation do not, in our opinion, destroy the commu-nity of interest which they otherwise share by virtueof their common job function, namely, the protectionreasons stated in their dissentingopinion in Bekins They wouldnot considerallegationsof discriminatorypracticesby labor organizationsin a precertifi-cation proceeding but would "leave such questionsas they mayraise,withrespectto thePetitioner's willingnessor capacity fairlyto representall employ-ees in the bargaining unit, to be resolved in other proceedings under the Act "212 NLRB No. 23 408DECISIONSOF NATIONALLABOR RELATIONS BOARDand security of the clients'property.Accordingly, wefind that the on-premises undercoverinvestigators areproperly includable in the unit."Cf.Allied Stores ofNew York, Inc d/b/a Stern's,Paramus,150 NLRB799, fn. 48.For the reasons stated above,we find that the fol-lowing unit is appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct:The parties stipulated that A Torres and J Skinner, whose supervisorystatus is inquestion, should be permitted to vote subject to challengeAll security guards employed within the State ofNew York by the Employer, whose principal of-fice is 292 Madison Avenue, New York City,New York, including on-premises undercover in-vestigators, but excluding all other employees,office clerical employees, supervisors as definedin the Act, and employees engaged in off-prem-ises undercover investigations.[Direction of Election andExcelsiorfootnote omit-ted from publication.]